Citation Nr: 0626045	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
paranoid schizophrenia.

In a June 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In a July 2004 rating decision, the 
RO considered and denied entitlement to service connection 
for paranoid schizophrenia for treatment purposes only.  The 
veteran filed a notice of disagreement as to both decisions.  
The RO issued a statement of the case on the issue of service 
connection for PTSD in June 2005, and a supplemental 
statement of the case dated in June 2005 included the 
treatment issue.  The veteran has not filed a substantive 
appeal as to either issue, and therefore, such issues are not 
before the Board at this time.


FINDING OF FACT

Paranoid schizophrenia is not shown to be etiologically 
related to active service.  


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a July 
2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence VA would reasonably seek to obtain and 
information and evidence for which the veteran was 
responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In an August 2006 
statement, the veteran's representative argued that in the 
alternative of a grant for service connection, the case 
should be remanded for proper notice as outlined in 
Dingess/Hartman v. Nicholson.  In the present appeal, VA did 
not provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, despite inadequate notice on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records, to include a July 1968 enlistment 
examination, clinical treatment records, and a September 1970 
separation examination, do not reflect any complaints, 
diagnoses, or treatment for a psychiatric disability.  

Service personnel records reflect repeated disciplinary 
problems in service, including disobedience of a lawful 
order, assault upon a superior petty officer, drunk and 
disorderly conduct, sleeping on his post, failure to appear 
at his appointed place of duty, and being absent from his 
appointed place of duty.  In a March 1970 note, the veteran's 
commanding officer stated that the veteran was barely 
adequate until a short time earlier and had no respect or 
regard for the Navy or himself.  He stated that the veteran 
was slow, lazy, and needed continuous counseling and 
instruction.  He stated that after his most recent incident 
ashore, the veteran had shown decidedly more interest in his 
work and appearance.  An August 1970 letter from the 
veteran's commanding officer cited seven total military 
offenses, and recommended that the veteran be separated from 
service with an undesirable discharge by reason of unfitness.  
 
The veteran was first diagnosed with paranoid schizophrenia 
in February 1998, and was hospitalized from February 1998 to 
March 1998 for paranoid schizophrenia. His admission record 
notes a long history of psychiatric illness.  His brother 
reported to the psychiatrist, that the veteran had been 
paranoid for a long time.  The veteran never sought treatment 
for paranoia and auditory hallucinations because he was 
ashamed.  He had undergone several treatments for alcoholism.  

VA treatment records from June 2003 to February 2005 reflect 
a current diagnosis of schizophrenia.  The veteran was 
hospitalized in June 2003 for schizophrenia.  June 2003 
treatment notes indicate that auditory and visual 
hallucinations started after the veteran left the Navy and 
had been on and off since.  

VA treatment records from 1998 to February 2005 reflect a 
long history of schizophrenia with auditory and visual 
hallucinations beginning after service.  However, the medical 
evidence does not indicate how long after discharge the 
hallucinations began.  Although there are multiple 
disciplinary infractions noted in service, for which the 
veteran was ultimately separated, no psychiatric illness was 
noted while the veteran was in service or on his separation 
examination.  The record contains no competent medical 
evidence of schizophrenia until his February 1998 diagnosis, 
27 years after discharge, and no nexus has been established 
between the veteran's current disability and service.  The 
Board has considered the veteran's claim that his 
schizophrenia is related to service injury.  However, where 
the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Therefore, 
the Board finds that paranoid schizophrenia was not shown to 
have been incurred in service, or manifest to a compensable 
degree within a year of discharge from service. 

C.  Conclusion

The veteran has been diagnosed with paranoid schizophrenia.  
However, the record does not provide competent evidence of 
in-service incurrence of the disability and paranoid 
schizophrenia did not manifest within a year following 
separation from service.  Further, no nexus has been 
established between the veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has paranoid schizophrenia etiologically related to 
active service.  The appeal is accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.


ORDER

Service connection for paranoid schizophrenia is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


